          Case 5:20-mc-00008-PRW Document 15 Filed 09/01/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

ACKERMAN MCQUEEN, INC., et al.,                   )
                                                  )
                      Movants,                    )
                                                  )
v.                                                )      Case Nos.     MC-20-0008-PRW
                                                  )                           &
NATIONAL RIFLE ASSOCIATION OF                     )                    MC-20-0009-PRW
AMERICA, et al.,                                  )
                                                  )
                      Respondents.                )
                                         ORDER

         The National Rifle Association of America (the “NRA”) sued Ackerman McQueen,

Inc. and others in the United States District Court for the Northern District of Texas. After

the NRA served subpoenas on various nonparty entities in this district, movants filed

motions to quash pursuant to Rule 45(d)(3), or, in the alternative, to transfer the motions

to the Northern District of Texas pursuant to Rule 45(f). Movants claim that the subpoenas

are overbroad and unduly burdensome, seek irrelevant information, and seek highly

confidential information in violation of the protective order entered in the underlying case.

         Rule 45(f) authorizes this Court to transfer a subpoena-related motion in

“exceptional circumstances” in order to “avoid disrupting the issuing court’s management

of the underlying litigation,”1 such as when the issues presented are “clearly intertwined”




1
    Advisory Committee Notes to Fed. R. Civ. P. 45(f) (2013).
        Case 5:20-mc-00008-PRW Document 15 Filed 09/01/21 Page 2 of 2




with nuanced issues already ruled on or pending in the underlying litigation.2 In these

motions, the primary issues appear to be clearly intertwined with nuanced questions of

relevance or highly confidential information already before the Northern District of Texas.

That court’s familiarity with such issues places it in the “superior position to resolve

subpoena-related motions” without disrupting the underlying litigation.3 Therefore, this

Court concludes that these cases and motions to quash present exceptional circumstances

within the meaning of Rule 45(f).

      Accordingly, Movants’ motions to transfer are GRANTED, the motions to quash

in both cases are TRANSFERRED to the underlying case in the United States District

Court for the Northern District of Texas, and the hearings scheduled in these cases for

September 2, 2021, are STRICKEN.

      IT IS SO ORDERED this 1st day of September 2021.




2
 Valle del Sol, Inc. v. Kobach, 2014 WL 3818490, at *3 (D. Kan. Aug. 4, 2014), (citing
Rule 45(f) and Advisory Committee Notes to Rule 45(f)).
3
 Weddle v. Williams, 2019 WL 1620815, at *5 (D. Colo. April 15, 2019) (quoting Advisory
Committee Notes to Rule 45(f))
